PER CURIAM.
— These two cases were heard on January 15, 1925, on all the issues therein and taken under advisement. On examination of. the record it was discovered that an essential part of the testimony is not in the record, thus rendering it impossible to examine properly the questions involved. *373Although repeated notifications have been sent to counsel on both sides to produce the missing testimony, all efforts in that direction have been unavailing and the record is still in such condition that no intelligent decision can be framed. For these reasons the decrees of the Circuit Court are affirmed pro forma, but without costs or disbursements in favor of either party in this court. Affirmed.